NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 12-2397
                                    _____________

                                  PETER P. WONG,
                                     Appellant

                                           v.

                        SECRETARY UNITED STATES
                    DEPARTMENT OF HOMELAND SECURITY
                              _____________

                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-11-cv-03059)
                    District Judge: Honorable Mitchell S. Goldberg
                                    _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 4, 2013

            Before: RENDELL, AMBRO and VANASKIE, Circuit Judges

                            (Opinion Filed: March 19, 2013)
                                   _____________

                              OPINION OF THE COURT
                                  _____________

RENDELL, Circuit Judge

      Peter Wong appeals the orders of the United States District Court for the Eastern

District of Pennsylvania granting the government’s motion to dismiss his complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) and denying his motions for
reconsideration. The District Court dismissed Wong’s complaint alleging race, color, and

national-origin discrimination in violation of Title VII, 42 U.S.C. § 2000e et seq. because

Wong had not initiated an equal employment opportunity proceeding within forty-five

days of the alleged discrimination. 29 C.F.R. § 1614.105(a)(1-2). The District Court

concluded that Wong’s lateness was not excused by either equitable tolling or equitable

estoppel. Wong timely appealed.

       This Court has jurisdiction under 28 U.S.C. § 1291. We exercise plenary review

over the decision to grant a 12(b)(6) motion to dismiss, see Weston v. Pennsylvania, 251

F.3d 420, 425 (3d Cir. 2001), and we review the decision to deny a motion for

reconsideration for abuse of discretion, see Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010).

       We have carefully considered the appellate briefs of the parties and the record,

including the memorandum of the District Court. We see no need to expand upon the

District Court’s opinion, which we find to be well reasoned regarding the conclusion that

Wong’s case was brought too late. Accordingly, for substantially the same reasons set

forth by the District Court, we will affirm.




                                               2